DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.

Election/Restrictions
Newly submitted claim 48 is directed to an invention that is independent or distinct from the invention originally claimed.  Claim 48 is directed to an article comprising a magnesium particulate with a plurality of coating layers wherein at least two of the coating layers comprise the same materials.  The examined claims are directed to a metal matrix composite having magnesium particulates with two or more coating layers, at least two of said coating layers being formed from a different material. The examined claims are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions are distinct as the examined claims require a metal matrix composite comprising a plurality of solid or hollow particles and a substrate matrix where the substrate matrix is a metal, polymer, ceramic or metal alloy, and the particulates are ceramic particulates, metal particulates, or a combination thereof, the particulates coated in at least two layers formed of different materials and the particles being embedded in the substrate matrix, in contrast, claim 48 is directed to an article comprising magnesium particulates having at least two or more coating layers formed form the same materials. Further there is nothing of record indicating that claim 48 is an obvious variant of the examined claims and the requirement of the coating layers results in the claims encompassing mutually exclusive configurations. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 48 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34, 36-44, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 sets for a metal matrix composite where particles are embedded in a substrate matrix comprising metal, polymer, metal alloy, or ceramic, however metal matrix composites are understood to comprise a metal matrix.  It is unclear how the claimed metal matrix composite can have a matrix comprising a polymer or ceramic.  What restriction to applicants intend to place on the materials for the substrate matrix.  Is the matrix limited to metal?  To what extent can materials such as polymers and ceramics make up the matrix? 
Claim 15 sets forth a plurality of particulates which are selected from the group consisting of ceramic particulates, metal particulates, and combinations thereof.  Claim 15 also limits ‘said particulates’ to Magnesium particulates. If the particulates are limited to Magnesium, how can they be ceramic or a combination of ceramic and metal?  For purposes of examination the particulates will be considered limited to magnesium.
Claims 16-34, 36-44 and 49 are rejected as depending from claim 15 but are not in-and-of themselves subject to rejection under 35 U.S.C. 112

Allowable Subject Matter
Claims 45 and 47 are allowed and Claims 15-34, 36-44 and 49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding applicants’ claim 15, the prior art does not teach or suggest a metal matrix composite material comprising a plurality of solid or hollow particulates, said plurality of particulates being magnesium and include particulates that are encapsulated in at least two coating layers of different materials, and wherein said at least two coating layers of different materials are selected from the group consisting of a W coating layer, a Al coating layer, and a A12O3 coating layer, and a substrate matrix comprising metal, or a metal alloy, wherein the particulates are embedded within the substrate matrix.  Further there is insufficient motivation such that one of ordinary skill in the art would have modified known metal matrix composite materials to include a plurality of embedded magnesium particles having at least two coating layers of different materials the coating layers selected form a group comprising W coating layer, a Al coating layer, and a A12O3 coating layer.
Regarding applicants’ claim 45, the prior art does not teach or suggest an article, the article comprising, a metal matrix composite material comprising magnesium particulates, the magnesium particulates having at least two different coating layers selected from the group consisting of, a W coating layer, an Al coating layer, and an A12O3 coating layer, wherein the at least two different coating layers are arranged to provide the metal matrix composite material with 2O3 coating layer.

Response to Arguments
Applicants’ arguments filed May 10, 2022 have been considered and have been found to be persuasive.  Applicants’ argue that even if one of ordinary skill in the art were motivated to select the specific materials claimed in engineering the composite of Beane there is no motivation such that one of ordinary skill in the art would have modified Beane such as to provide the claimed materials as a plurality of layers as required by the present claims.  Beane is concerned with obtaining a mixture of materials which has engineered properties and does not explicitly disclose providing different materials in discrete layers.  Given that different materials can be provided in different forms, not just a plurality of layers, such as homogenous, and non-homogenous mixtures, alloys, particles distributed within a single coating layers, etc.. there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to select a combination of materials satisfying the presently claimed requirements while modifying the coated particles of Beane to provide those materials in a structured manner such as to satisfy the presently claimed plurality of coatings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784